Name: Commission Regulation (EC) No 2856/95 of 11 December 1995 amending Regulation (EC) No 1445/95 on rules of application for import and export licences in the beef and veal sector
 Type: Regulation
 Subject Matter: tariff policy;  agricultural policy;  international trade;  animal product
 Date Published: nan

 No L 299/10 ran Official Journal of the European Communities 12. 12. 95 COMMISSION REGULATION (EC) No 2856/95 of 11 December 1995 amending Regulation (EC) No 1445/95 on rules of application for import and export licences in the beef and veal sector Whereas the measures provided for in this Decision are in accordance with the opinion of the Management Committee for Beef and Veal, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ('), as last amended by Commission Regulation (EC) No 2417/95 (2), and in particular Articles 9, 13 and 25 thereof, Whereas Commission Regulation (EC) No 1445/95 (3), as amended by Regulation (EC) No 2351 /95 (4), lays down rules of application for import and export licences in the beef and veal sector ; Whereas, despite an initial reduction in the term of vali ­ dity of export licences and an increase in securities pursuant to Regulation (EC) No 2351 /95, the quantity covered by applications for licences with advance fixing of the refund continues to be significantly higher than that normally disposed of ; Whereas, in order to avoid jeopardizing the sound mana ­ gement of the market, a further, larger reduction should be made in term of validity of such licences and a single term of validity of four months should be fixed for all beef and veal for licences issued under the procedure laid down in Article 44 of Commission Regulation (EEC) No 3719/88 of 16 November 1988 laying down common detailed rules for the application of the system of import and export licences and advance fixing certificates for agricultural products (*), as last amended by Regulation (EC) No 2137/95 (&lt;); HAS ADOPTED THIS REGULATION : Article 1 Regulation (EC) No 1445/95 is hereby amended as follows : 1 . in Article 8(1 ), the word 'fourth' is replaced by 'second' ; 2. Article 8 (2) is replaced by the following : '2. However, the term of validity of export licences for beef and veal issued under the procedure laid down in Article 44 of Regulation (EEC) No 3719/88 shall expire at the end of the fourth month following the date of their actual issue within the meaning of Article 21 (2) of that Regulation .' Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply to export licences with advance fixing of the refund applied for from 13 December 1995. This Regulation shall be binding in its entirety and direcuy applicable in all Member States. Done at Brussels, 11 December 1995. For the Commission Franz FISCHLER Member of the Commission O OJ No L 148 , 28 . 6. 1968, p. 24. (2) OJ No L 248 , 14. 10. 1995, p. 39. (3) OJ No L 143, 27. 6. 1995, p. 35. (&lt;) OJ No L 239, 7. 10. 1995, p. 3 . (4 OJ No L 331 , 2. 12. 1988, p. 1 . (') OJ No L 214, 8 . 9. 1995, p. 21 .